MURRAY, C. J.
— The first error assigned, to wit, the refusal of the court to sustain the prisoner’s exception to the panel of trial jurors, is not well taken. The sixteenth section of the act, concerning jurors, provides that, when from any cause it shall become necessary, the court may order the sheriff to summon a jury, etc. In the absence of direct proof to the contrary, it must be supposed that the judge acted properly in directing a new panel to be summoned. The objection to the judge’s charge defining the law of manslaughter cannot avail the prisoner, although erroneous. The case put in the charge would have been justifiable homicide and not manslaughter. But this is immaterial, as the jury have found the prisoner guilty of murder.
Judgment affirmed, and the court below directed to fix a day for carrying the sentence into execution.
I concur: Terry, J.